Case 1:18-cv-01160-LMB-TCB Document 21 Filed 11/08/18 Page 1 of 1 PageID# 179



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION



Warehouse Goods, LLC                            )
                                                )
                      Plaintiff                 )
                                                )
v.                                              )   CIVIL ACTION NO. 1:18cv1160
                                                )
GNLLN.COM                                       )
                      Defendant                 )



                                   ENTRY OF DEFAULT


              In accordance with plaintiff’s request to enter default and the declaration of Brett

E. Lewis, Esq., the Clerk of this Court does hereby enter the default of GNLLN.COM for failure

to plead or otherwise defend as provided by the Federal Rules of Civil Procedure.

       The entry of default is in accordance with Rule 55(a) Federal Rules of Civil Procedure.

                                                    FERNANDO GALINDO
                                                    CLERK OF COURT


                                                    By: __________/s/__________
                                                        Kathy Lau
                                                        DEPUTY CLERK


Dated: 11/8/18
